NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                  ESTEVAN BAUMAN LOPEZ, Appellant.

                             No. 1 CA-CR 14-0357
                              FILED 9-1-2015


           Appeal from the Superior Court in Maricopa County
                      No. CR2011-112361-002 DT
                The Honorable Dawn M. Bergin, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Chris DeRose
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Carlos Daniel Carrion
Counsel for Appellant
                              STATE v. LOPEZ
                             Decision of the Court



                        MEMORANDUM DECISION

Chief Judge Michael J. Brown delivered the decision of the Court, in which
Presiding Judge Randall M. Howe and Judge Kent E. Cattani joined.


B R O W N, Chief Judge:

¶1           Estevan Bauman Lopez appeals from his conviction and
resulting sentence for escape in the second degree. For the following
reasons, we affirm.

                                   BACKGROUND

¶2            In February 2011, Lopez was placed on two years’ probation
after being convicted of felony endangerment and driving under the
influence of alcohol. As a condition of probation,1 Lopez was required to
serve two months in the county jail and, if eligible, participate in a work
furlough program that would allow him to leave the jail for specified time
periods for employment purposes.

¶3            Before the program started, a detention officer gave Lopez a
form entitled “Work Furlough Program Rules and Regulations” (“Work
Furlough Rules”) and explained the conditions of the program. Lopez
initialed each of the twelve paragraphs and signed the form, attesting he
had “read and/or had explained to [him] the [] rules and regulations of the
Work Furlough Program.” The first paragraph of the Work Furlough Rules
provided as follows:

       If I fail to return to the [detention] facility as directed, I will be
       charged with escape pursuant to A.R.S. 13-2503, a CLASS 5
       FELONY, a warrant for my arrest will be issued, and a
       petition to revoke my probation will be filed. Conviction for
       this charge may result in prison incarceration.



1      We take judicial notice of the terms and conditions of probation
Lopez agreed to from the February 2011 convictions in Maricopa County
Superior Court No. CR2008-108294-001 SE. See State v. Levens, 214 Ariz.
339, 340, ¶ 2, n. 1, 152 P.3d 1222, 1223 (App. 2007) (taking judicial notice of
probation conditions).


                                         2
                            STATE v. LOPEZ
                           Decision of the Court

¶4              Although the Work Furlough Rules did not expressly
establish the times in which Lopez was authorized to leave the facility for
work purposes, the officer “set up the hours” during an orientation session
Lopez participated in prior to starting the work furlough program. On
March 9, 2011, Lopez left the detention facility and was directed to report
back by 5:00 p.m. However, Lopez did not check in until approximately
1:00 a.m. on March 10, eight hours past his report time. Pursuant to the
facility’s policy, if a work furlough participant returns within the first six
hours past the scheduled return time, the supervising intake officer
determines whether to take action against the participant. But if the
participant arrives more than six hours late, the participant is considered
“escaped” and an incident report must be generated. Consistent with this
policy, when Lopez had still not returned by 11:00 p.m., the intake officer
generated an incident report and filled out a form to have a warrant issued.
Upon his return, Lopez was taken back into custody. Lopez admitted being
late, explaining he had been at a bar and walked back to the facility.

¶5           A jury found Lopez guilty of escape in the second degree.
Prior to sentencing, Lopez admitted he had one historical prior felony
conviction and was on probation at the time of the instant offense. The trial
court sentenced Lopez to a presumptive term of 2.25 years’ imprisonment.
Lopez timely appealed.

                               DISCUSSION

¶6             Lopez argues he was entitled to written notice that he would
be charged with escape if he returned to the detention facility six hours or
more after his designated return time, and that the “boilerplate” language
of the Work Furlough Rules, which contained a general directive that Lopez
would be charged with escape if he “failed to return, as directed,” was
insufficient to constitute such written notice. Thus, Lopez argues the
evidence failed to establish beyond a reasonable doubt that he knowingly
failed to return to the facility.

¶7             We review the sufficiency of evidence presented at trial only
to determine if substantial evidence exists to support the jury verdict. State
v. Stroud, 209 Ariz. 410, 411, ¶ 6 (2005). Substantial evidence is that which
“reasonable persons could accept as sufficient to support a guilty verdict
beyond a reasonable doubt.” Id. at 412, ¶ 6. In evaluating whether
substantial evidence exists, we view the facts in the light most favorable to
sustaining the jury’s verdict and resolve all inferences against Lopez. Id.




                                      3
                             STATE v. LOPEZ
                            Decision of the Court

¶8            Lopez cites State v. Robinson, 177 Ariz. 543 (1994), in support
of his argument that he could not be properly convicted of escape because
he was not provided written notice of the precise time restrictions he was
expected to follow while participating in the work furlough program. In
Robinson, the defendant’s probation terms required him to participate in
counseling or programs “as directed by the probation officer.” Id. The
defendant’s probation officer subsequently directed him to enroll in a
specific counseling program, which the defendant failed to do, and the
probation officer filed a petition to revoke the defendant’s probation. Id. at
544. Our supreme court set aside the trial court’s probation violation
finding, holding that Arizona Rule of Criminal Procedure (“Rule”)
27.7(c)(2) (now Rule 27.8(c)(2)) “precludes a probation violation finding
based on failure to comply with an oral order” and requires a defendant to
receive written notice of a specific term of probation before he can be found
to have violated that term. Id. at 546.

¶9            Unlike Robinson, this case is not a probation revocation
matter; Lopez’s conviction and sentence arise not out of his failure to
comply with the Work Furlough Rules, but out of his violation of a
universally applicable criminal statute, A.R.S. § 13-2503, which provides:
“[a] person commits escape in the second degree by knowingly . . .
[e]scaping or attempting to escape from custody imposed as a result of
having been arrested for, charged with or found guilty of a felony[.]” A.R.S.
§ 13–2503(A)(2). Escape is the “departure from custody or from . . . an adult
correctional facility in which a person is held or detained with knowledge
that such departure is unpermitted or failure to return to custody or
detention following a temporary leave granted for a specific purpose or for
a limited period.” A.R.S. § 13-2501(4).

¶10            A person “knowingly” commits escape if he “is aware or
believes that [his] conduct is of that nature or that the circumstance exists.”
A.R.S. § 13-105(10)(b). The statute “does not require any knowledge of the
unlawfulness of the act or omission.” Id.; see also A.R.S. § 13-204(B)
(“Ignorance or mistake as to a matter of law does not relieve a person of
criminal responsibility.”). Thus, to establish that Lopez was guilty of escape
in the second degree, the State needed to present evidence that he
knowingly failed to return to the detention facility following his temporary
work-furlough leave.

¶11            Contrary to his arguments, A.R.S. §§ 13-2503(A)(2) and -
2501(4) do not require that Lopez had to be informed in writing of the time
he was required to return to the detention facility. Cf. Ariz. R. Crim. P.
27.8(c)(2) (“Probation shall not be revoked for violation of a condition or


                                      4
                            STATE v. LOPEZ
                           Decision of the Court

regulation of which the probationer has not received a written copy.”). The
provision of the Work Furlough Rules clause alerting Lopez that if he failed
to return to the facility as directed he would be charged with the crime of
escape was not a term of probation like that at issue in Robinson, 177 Ariz.
at 543; rather, the provision simply reiterated what Arizona law already
provides—that failure to return to a detention facility after temporary leave
is a crime.

¶12           Moreover, even if Robinson applied, Lopez acknowledged
receiving a written agreement listing the regulations and conditions of the
work furlough program, including a provision noting that his failure to
return to the detention facility as directed would result in an escape charge
being filed against him. Thus, Lopez had written notice of the
consequences of failing to directly return to the facility after work.

¶13             Substantial evidence supports Lopez’s conviction for escape
in the second degree. Lopez stipulated he was an inmate at the detention
facility in connection with a prior felony conviction, and he was advised of
the hours he was authorized to leave for work furlough. Two detention
officers testified that Lopez was required to return at 5:00 p.m. on March 9,
but did not do so. A reasonable juror could therefore conclude that Lopez
knowingly failed to return to the detention facility after his temporary work
furlough.

                              CONCLUSION

¶14          We affirm Lopez’s conviction and sentence.




                                  :ama




                                     5